Title: To George Washington from the Board of War, 20 December 1779
From: Board of War
To: Washington, George


        
          Sir,
          War Office [Philadelphia] Decr 20. 1779.
        
        We have received from Colo. Sheldon a letter and return of cloathing for his regt—of the latter a copy is inclosed. The

Commissions he requests we shall send him, except his own & capt. Hoogland’s, which will be suspended until their dates are settled by your Excellency. The cloathing demanded being for a complete regiment, upon the expectation of recruiting to the full complement, we declined issuing orders for it; and beg leave to refer to your Excellency’s determination what number of suits shall be provided, upon a consideration of the orders for levying recruits & the prospect of obtaining them; & request you to favour us with this determination, or that you would immediately direct Messrs Otis & Henley to provide the necessary cloathing, as your Excellency shall think proper. We shall ourselves give orders for providing boots & Buckskin breeches sufficient for all the horse. Colo. Sheldon asks for horses to remount his dragoons—he supposes at least one hundred to be necessary to complete 200 horse. He also wants a brass helmet for each man. But as no plan is yet settled relative to the appointments of the cavalry for the next campaign, we must suspend our orders for horses & helmets, until it is determined what number of dragoons shall be mounted; which will depend on your Excellency’s opinion.
        We have had divers applications of officers of the horse for their commissions: but no arrangement being yet settled, we are obliged to deny them. This renders them uneasy; and this uneasiness will increase when they find Colo. Sheldon’s are issued. We doubt not your Excellency will as soon as tis practicable caus⟨e⟩ this business to be adjusted. We suppose that appointments & promotions in the horse, artillery and additional battalions (except where the latter have been incorporated with the line of a state) are still at the disposal of Congress; and therefore chiefly depending on your Excellency’s decision.
        We beg leave here to inform your Excellency of the frequent applications of aids de camp & brigade majors for commissions; we mean those who were appointed before the 27th of May 1778. A resolve of Congress of the 5th of June 1776, gives the rank of Lt Colonels to your Excellency’s aids, & that of Majors to the aids of Major Generals. Under that resolution we find many (& we do not know but all) claim a right to command on detachment all officers of inferiour ranks. As we were apprehensive of uneasinesses among officers in the line, we have forborne issuing any such commissions. A few we find received commissions—long ago; none that we know of since the 27th of May 1778. We

beg your Excellency will favour us with your sentiments on the subject. We have the honour to be, with the greatest respect your Excellency’s most obedt servants.
        
          By order of the boardTim: Pickering
        
      